EMPLOYMENT AGREEMENT
 
This Agreement is made and effective as of October 1, 2009 ("Effective Date"),
by and between Robert P. Lanza, an individual and a resident of the Commonwealth
of Massachusetts (hereinafter referred to as the "Executive"), and Advanced Cell
Technology, Inc., a Delaware corporation, and having a place of business at
Worcester, MA (hereinafter referred to as the "Company") and its parent,
Advanced Cell Technology Holdings, Inc., a Nevada Corporation.
 
RECITALS
 
A. Prior to the Effective Date of this Agreement, Executive has been employed as
the Chief Scientific Officer ("CSO") of Company.
 
B. Company desires to continue the employment of Executive as CSO of Company,
and Executive desires to continue to be employed as CSO of Company, all on the
terms and subject to the conditions provided for in this Agreement.
 
NOW THEREFORE, in consideration of the foregoing, for the mutual covenants
contained in this Agreement, and for other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Company and Executive hereby
agree as follows:
 
1. Engagement. Company hereby agrees to continue the employment of Executive,
and Executive hereby agrees to continue to be employed by Company, during the
Term (as hereinafter defined), on the terms and subject to the conditions
expressly provided for in this Agreement.
 
2. Duties.
 
2.1 During the Term of this Agreement, Executive shall serve as CSO of Company
and shall perform the duties generally performed by chief scientific officers of
similarly situated companies. As CSO, Executive will be in charge of all
scientific matters and operations of Company, and will report to the Chief
Executive Officer of Company. Executive shall perform his duties at such places
and times as the Company may reasonably prescribe, it being understood that
these duties are initially intended to be performed primarily in Massachusetts,
but may require domestic and international travel during the Term.
 
2.2 Executive shall devote his professional time (adjustable to accommodate an
appointment with Stem Cell & Regenerative Medicine International, which is a
joint venture between Company and CHA Biotech Co.) and best efforts to the
performance of his duties for the Company.
 
3. Term and Termination.
 
3.1 Term: The term of this Agreement and Executive's employment hereunder will
be deemed to have commenced on the Effective Date of this Agreement (October 1,
2009) (the "Commencement Date") and will continue for two (2) years through
October 1, 2011 (the "Employment Term") unless sooner terminated as set forth in
Section 3.2 of this Agreement. Upon expiration of the Employment Term, the
parties may by mutual agreement renew this Agit:m=1d. At any time either during
the Term of this Agreement, or upon expiration of the Employment Term, the
parties may by mutual agreement renew or extend the Term this Agreement and the
Employment Term; provided, however, that any such renewal must be in writing and
signed by both Company and Executive. Upon expiration of the Employment Term,
should Executive continue in the Company's employ and the parties do not execute
a written renewal or new employment agreement, Executive shall be deemed to be
an "at will" employee of Company at the same level of compensation and with the
same insurance and fringe benefits as set forth herein. With the exception of
Sections 6.1 and 7 below, no other terms of this Agreement shall be applicable
subsequent to the Employment Term.
 
 
1

--------------------------------------------------------------------------------

 
 
3.2 Termination:
 
(a) This Agreement, the Employment Term and Executive's employment under this
Agreement shall be terminated upon the earliest to occur of any of the following
during the Term:
 
(i) the death of the Executive;
 
(ii) the Executive's mental or physical inability to perform his duties on
account of disability or incapacity that continues for a period of six (6) or
more consecutive months, as determined by a physician mutually agreed upon by
Company and Executive.
 
(iii) written notice to Executive that the Company (a) is terminating
Executive's employment hereunder without cause, in which case executive will
receive a severance payment of one year's Base salary; or (b) terminating the
Executive's employment hereunder "for cause" (as hereinafter defined).
 
(iv) the termination of Executive's employment by Executive because of a
material change in the duties of Executive at the direction of the Company after
written notice from Executive to the Company of the specific duties and material
changes in Executive's duties to which he objects, the reasons for his
objections, and his intent to terminate his employment because of such material
changes, said written notice to be served on the Company by the Executive within
90 days of the Executive's knowledge of such alleged material changes, and the
Company's failure to modify within thirty (30) days the duties of the Executive
to conform to those duties currently in existence for the previous 90 days. The
sale of the Company or any other change in control of the Company shall not, in
and of itself, constitute a material change in duties of the Executive. The
relocation by more than 50 miles of Executive will constitute constructive
termination of executive's employment without cause.
 
(v) the termination of Executive's employment by Executive atany time for any
reason including, without limitation, resignation or retirement.
 
(vi) the termination of Executive's employment by Executive at any time for a
material breach of this Agreement by the Company after written notice of such
material breach to the Company and the Company's failure to cure such breach
within thirty (30) days. In that event, the company should pay the executive one
year salary. If the Executive is terminated as a result of the company being
sold, merged or acquired by another company, the company should pay the
executive one year of salary.
 
(vii) the termination of Executive's employment by the Company at any time "for
cause," such termination to take effect immediately upon written notice from the
Company to Executive. For the purposes of this provision, the term "for cause"
shall be deemed to mean: (i) Executive being convicted of or pleading guilty (or
no contest) to a felony, fraud or convicted of a violation of criminal or civil
law relating to or impacting the Executive's performance of his duties as
determined by the Board of Directors; (ii) the failure of Executive to properly
perform Executive's job responsibilities, as determined reasonably and in good
faith by the Board; "for cause" in this instance will mean that the executive
did not make a reasonable and good faith effort to correct such failure within
30 days of notification; (iii) commission of any act of gross fraud or
misconduct with respect to the Company. Upon such termination for cause, the
only obligation the Company will have under this Agreement will be to pay
Executive's unpaid Base Salary accrued through the date of termination.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(b) Upon the termination of this Agreement pursuant to clauses (ii), (iii)
except if terminated for cause, (iv) or (vi) only of Section 3.2 (a), Executive
shall be entitled to receive as a severance payment an amount equal to one (1)
year of his base salary or the salary, payable in regular semi­monthly
installments during the twelve (12) months immediately following the Company's
termination of his employment. During the Term of this Agreement, Company will
pay for disability insurance (at least 70% of Executive's Base Salary provided
for in this Agreement). Any severance payments payable to Executive will
continue to be paid in accordance with the provisions of Section 4 of this
Agreement and Company' s applicable payroll provisions, and shall be reduced by
any applicable withholding requirements.
 
(c) A breach by Executive of any undertaking set forth in Section (iii) as it
relates to "for cause" only, (v) or (vi) hereof shall result in an immediate
termination of this Agreement and the rights of Executive hereunder. Upon the
termination of Executive's employment for any reason, by either party, the
Executive shall immediately return to the Company any property of the Company in
his possession; return of this property shall be a precondition to the payment
of any further compensation owed by the Company to the Executive, if any,
pursuant to this Section 3.2 (b ).
 
4. Compensation. For all services rendered and to be rendered by Executive under
and pursuant to this Agreement, Company shall pay or provide to Executive:
 
4.1 Base Salary: Base salary at the rate of $375,000 per annum, payable in equal
semi-monthly installments in accordance with Company's normal payroll practices,
less any withholdings or deductions Company is required or authorized to make as
Executive's employer. The Base Salary shall be payable by the Company to
Executive in substantially equal installments not less frequently than
semi-monthly (two times per month). At the end of each full year of this
Agreement, the Base Salary shall be increased (but not decreased) by an amount
determined by the Board; provided, however, that each such annual increase will
be not less than the percentage increase in the Consumer Price Index during the
preceding year, provided further, however, that the increase set forth in this
sentence shall never be zero or less. For purposes of this Agreement, the
"Consumer Price Index" as of any particular date means the Consumer Price Index
for Urban Wage Earners and Clerical Workers for the area of the principal office
of Company where Executive performs a majority of his services to Company, all
items, in respect of the month immediately preceding such particular date,
published by the U.S. Department of Labor, Bureau of Labor Statistics, or if
such index is no longer published, the U.S. Department of Labor's most
comprehensive official index then in use that most nearly corresponds to the
index named above.
 
4.2 Bonuses: The Company may, in its sole discretion, award additional bonuses
or increase Executive's base salary during the Employment Term based upon the
Executive's performance as determined unilaterally by the Company.
 
4.3 Stock: Following the execution and delivery of this Agreement by Company and
Executive, subject to the approval of any applicable regulatory agencies,
Company will recommend to the Board that Company grant to Executive restricted
common stock of Company in an amount equal to the greater of (a) 20 Million
shares, or (b) three percent (3%) of any newly authorized employee stock pool,
all of which grants will be made by the Board by no later than the January 2010
meeting of the Board. All such stock granted to Executive will be restricted to
provide that Executive cannot sell such stock; provided, however, that said
restriction will be lifted at the rate of lmillion shares/month. Executive may
receive additional future grants of restricted stock during the Term of this
Agreement if determined by the Chief Executive Officer and approved by the
Board, each in their respective sole and absolute discretion.
 
 
3

--------------------------------------------------------------------------------

 
 
All stock options previously issued to Executive will be deemed to be fully
vested (and all restrictions associated with restricted stock to be issued to
Executive hereunder will be lifted) if Company is sold to, or merged with or
acquired by another company, and Executive is not retained by the acquiring or
surviving company. In addition, vesting of all previously issued stock options
will accelerate by a period of one (1) year from the date on which they would
normally have vested if the company is sold to, merged with or acquired by
another company, and Executive is retained by the acquiring or surviving
company.
 
5. Executive Benefit Plans; Fringe Benefits. Upon satisfaction of any applicable
eligibility requirements, Executive shall be entitled to participate in whatever
other executive benefit plans are maintained by Company, and will receive such
other fringe benefits at the same level and on the same terms Company may
provide to other "C Level" Executives of Company. Without limiting the
foregoing, Company will purchase a policy of disability insurance on behalf of
Executive that would pay Executive a minimum of 70% of Executive's Base Salary
(adjustable for inflation) upon the disability of Executive, subject to normal
and customary exclusions and waiting periods.
 
6. Restrictive Covenants. As a material part of the consideration to be received
by Company under this Agreement, Executive agrees to the following:
 
6.1 Confidentiality: Executive agrees to maintain in strictest confidence, and
not to use for any purpose other than in connection with the provision of
Executive's services to Company pursuant to this Agreement, all proprietary data
and other confidential information (whether concerning or belonging to Company
or any of its customers or proposed customers) that is obtained or developed by
Executive in connection with or in the course of his employment with Company.
Such information and data shall include, but not be limited to, Company's trade
secrets, patents, inventions, systems, computer programs and software,
procedures, manuals, confidential reports and communications and lists of
customers and clients, as well as information that Company may obtain from third
parties in confidence or subject to non­disclosure or similar agreements. All
such information and data is and shall at all times during and following the
Term of this Agreement and the Employment Term remain the exclusive property of
Company (or, in certain circumstances, its particular customer) and shall be
used by Executive solely for the benefit of the Company. Any such information
and data in Executive's possession at the time of termination of Executive's
employment with Company, or sooner if requested by Company, shall be promptly
returned to the Company. Executive's obligations under this Section 6.1 shall
survive any termination of this Agreement, the Employment Term or Executive's
employment with Company for any reason.
 
6.2 Non-Competition: Executive acknowledges that he is a key executive employee
of the Company and that his talents and services are of a special, unique,
unusual and extraordinary character and are of particular and peculiar benefit
and importance to Company. In order for Company to protect its interests against
the competitive use of any confidential information, knowledge or relationships
concerning the Company and its business to which Executive will have access by
virtue of the special nature of his relationship with the Company, and his
involvement in its affairs, and as a material part of the consideration to be
received by Company for entering into this Agreement, and in consideration of
the payments made and to be made to Executive hereunder and the agreements and
undertakings of the parties herein, Executive agrees that, for so long as this
Agreement is in effect or is otherwise employed by Company, and for a period of
one (1) year after this Agreement terminates or Executive leaves the employment
of Company, Executive will not own (by ownership of securities or otherwise),
manage, operate, control, engage in as an equity participant or be employed by
or act as a consultant to, or be connected in any manner with, the ownership,
management or control of any business which is competitive with the business
presently conducted by Company or any prospective business under active
consideration by Company at the time of termination. In recognition of the
geographic extent of Company's existing and anticipated operations and the
nature of Company's business and competitive circumstances, except where
otherwise prohibited or restricted by law, the restrictive covenant contained in
this Section 6.2 shall apply in the United States of America.
 
 
4

--------------------------------------------------------------------------------

 
 
6.3 Solicitation: Executive agrees that, for so long as this Agreement is in
effect or Executive is employed by Company, and for a period of one (1) year
after this Agreement terminates and Executive ceases to be employed by Company,
Executive shall not solicit or induce any employee of Company to leave the
employ of Company, or to hire or attempt to hire any such employee on behalf of
Executive or on behalf of any other person or entity, and Executive further
agrees not to interfere with, disrupt or attempt to disrupt any past, present or
prospective contractual or other relationship between Company and any of its
clients, customers, contactors, suppliers or employees.
 
6.4 Remedy for Breach: The parties recognize that the services to be rendered
under this Agreement by Executive are special, unique, and of an extraordinary
character, and that in the event of a breach of this Section 6 by Executive,
then Company shall be entitled to institute and prosecute proceedings in any
court of competent jurisdiction in equity, to enforce the specific performance
of any terms, conditions, obligations and requirements of this Section 6, and/or
to enjoin the Executive from taking or continuing those actions which are or
would constitute a breach of this Agreement, or to take any or all of the
foregoing actions. Nothing herein contained shall be construed to prevent the
pursuit of any other remedy, judicial or otherwise, in case of any breach of
this Section 6.
 
7. Inventions/Intellectual Property and Disclosure of Inventions: Any and all
inventions, discoveries, improvements or intellectual property which Executive
has conceived or made or may conceive or make during the Term of this Agreement,
the Employment Term or at any time while Executive is employed by Company
relating to or in any way pertaining to or connected with the systems, products,
apparatus, or methods employed, manufactured, constructed or researched by
Company shall be the sole and exclusive property of Company. The obligations
provided for by this Agreement do not apply to any rights Executive may have
acquired in connection with any rights Executive may have developed entirely on
Executive's own time, so long that it does not relate directly or indirectly to
the business of Company or Company's actual or demonstrable anticipated research
or which does not result from any work performed by Executive for Company.
Executive agrees to immediately disclose to Company all such improvements,
discoveries, or inventions which Executive has made or may make solely, jointly,
or commonly with others. Executive further agrees to assign, as appropriate,
such improvements, discoveries, inventions or intellectual property to Company,
where the rights are the property of Company and agrees to execute and sign any
and all documents, applications, assignments, or other instruments, and to take
all actions, which the Company may deem necessary or appropriate in order to
enable Company, at its expense, to apply for, prosecute and obtain Letters of
Patent trademarks, copyrights or other applicable rights, in the United States
or any foreign countries for said improvements, discoveries, inventions or
intellectual property, or in order to assign or convey to or vest in Company the
sole and exclusive right, title, and interest in and to said improvements,
discoveries, inventions, or patents.
 
8. Section Headings. Section headings contained in this Agreement are for
convenience only and shall in no manner be construed as a part of this
Agreement.
 
9. Amendment. This Agreement may be amended or modified only in writing signed
by both parties.
 
10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
 
5

--------------------------------------------------------------------------------

 
 
 
11. Waiver. The failure of either party hereto in any one or more incidences to
insist upon the performance of any of the terms or conditions of this Agreement,
or to exercise any rights or privileges conferred in this Agreement, or the
waiver of any breach of any of the terms of this Agreement, shall not be
construed as waiving any such terms and the same shall continue to remain in
full force and effect as if no such forbearance or waiver had occurred.
 
12. Applicable Law. This Agreement shall be construed according to and governed
by the laws of the State of California, and Executive expressly consents to
submit himself to the jurisdiction of the federal and state courts of the State
of California.
 
13. Reformation and Severability. In the event any provision or portion of this
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, any such provision or portion may be reformed by the Court so as
to make it valid or enforceable, whereupon the parties agree that said provision
or portion shall be valid and enforceable by or upon them. Any such holding
shall not invalidate or render unenforceable any other term contained in this
Agreement.
 
14. Entire Agreement. This Agreement embodies the entire understanding of the
parties with respect to Executive's employment with Company and incorporates any
previous or contemporaneous agreement, arrangements, understandings or
inducements, written or oral, relating to such employment. Executive agrees that
no other promises or representations of any kind were made to him by Company
prior to or coincident with his signing of this Agreement that are not fully
expressed and contained in this Agreement.
 
15. Assignment and Successors. This Agreement shall be binding upon Executive,
and his heirs and legal representatives. Executive's rights under this Agreement
shall not be assignable by the Executive, nor may any of Executive's duties
hereunder be delegated, without the prior written consent of Company, which
consent may be given or withheld in the sole and absolute discretion of Company.
This Agreement may be assigned by Company, and shall inure to the benefit of and
be binding upon Company, its successors and assigns.
 
16. Notices. Any notice to be given under this Agreement must be in writing and
either delivered in person or sent by first class certified or registered mail,
return receipt requested, postage prepaid, if to the Company, in care of its
CEO, William M. Caldwell, IV do Company at 381 Plantation Street, Worcester, MA
01605, and if to Executive, at his home address as most recently provided by
Executive to Company, or at such other addresses as either party shall have
designated in writing to the other party hereto in accordance with the
provisions of this Section. All notices and other communication must be in
writing and delivered either by personal delivery, recognized overnight delivery
services, via facsimile or electronic mail, or registered or certified mail,
postage prepaid, return receipt requested. Any such notice will be deemed
delivered when either received by the recipient if personally delivered or if
sent via facsimile or electronic mail, or the date indicate on the delivery
receipt if sent via recognized overnight delivery service or registered or
certified mail.
 


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company has caused its this Agreement to be executed by its
duly authorized corporate officer, and Executive has executed this Agreement,
and the parties have made this Agreement effective as of the Effective Date
first above written, all being done in duplicate originals, with one original
being delivered to each party.
 
EXECUTIVE:
 
 
   
ADVANCED CELL TECHNOLOGY, INC.
 
/s/ Robert P. Lanza
   
/s/ William M. Caldwell, IV
 
Robert P. Lanza
Chief Science Officer 
   
William M. Caldwell, IV
Chief Executive Officer
       

 
 
 
 
7